Opinion by
Mr. Justice Fell,
The reciprocal duties of railroad companies and of passengers alighting from or getting on cars at stations or stopping places have been very clearly defined in the decisions. It is the duty of the railroad company to provide a safe and convenient means of passage to and from its passenger cars, and it is the duty of a passenger to comply with the company’s reasonable rules and regulations for entering and leaving the cars, by using the way provided. Knowledge by a passenger that a safe and convenient platform has been provided is notice to him of a rule that passengers should get off and on the cars at that place: Railroad Co. v. Zebe, 37 Pa. 420; Drake v. R. R. Co., 137 Pa. 352. In the opinion in the case first cited it was said by Thompson, J.: “ ... if a safe platform or other equally safe means be provided for exit, it is as much the duty of a passenger to leave by it, as it is for him to remain inside the cars when running. The existence of such means of exit indicates as distinctly their purpose, and that it is a regulation of the carriers that they bé *242so used, as do the cars, that their purpose is to carry passengers inside instead of on the top. It is as much negligence of the passenger to disregard the proper use of one as of the other.” In Drake v. R. R. Co., supra, the plaintiff was acquainted wdth the locality and knew that there was no platform or place provided for passengers to alight on the side on which he got off, and that a safe and convenient platform had been constructed on the other side of the track, and it was said by our brother McCollum; that this knowledge was notice of a rule of the company with which the plaintiff was bound to comply.
It is true that the duty of a person about to cross a railroad track to stop, look and listen for an approaching train is not always applicable to a passenger at a station going to or from his train; the obligation upon him may be totally different from that of a person at a public crossing: R. R. Co. v. White, 88 Pa. 327; Kohler v. R. R. Co., 135 Pa. 346. If the way provided is across a track he may rely upon the performance by the company of the duty to keep the track clear while passengers are in the act of passing between the train and the station. But .this is when a way is provided and the passenger is impliedly invited to take it. If a passenger disregards the rules of the company by passing to or from the cars on the opposite side from the station or platform provided, he does so at his peril.
At the station where the plaintiff was injured there were five tracks. An elevated platform extended along the side of the track nearest the station, and from this platform steps led to. two over-head crossings, one north and one south of the station. The space between the tracks had been planked for the convenience of the employees of the road and of passengers who might want to reach the fifth track, which at this point branched from the main line. The plaintiff, who was familiar with the locality, came to the station on a train which ran on the second track, alighted from the train on the side away from the station and platform with the intention of walking across the third, fourth and fifth tracks in order to reach by a shorter route the works at which he was employed. The morning was dark and stormy, and as he stepped upon the third track he was struck by a car which was running at the rate of six or eight miles an hour, and which could have been seen by him when it was at *243least sixty feet distant. He was struck almost immediately after alighting from the train. He testified: “ It was a kind of a misty, dark morning, raining, and as I got off the train the rain was in my face as I got off, and all I done was to button my coat.” “As soon as I got off I was hit.” ... “I just stepped off the train I buttoned my coat and got hit.” He said in answer to the question “Did you look both ways when you got off?” “Yes, sir, certainly, I looked where I was going.” He could have seen the car, which was moving toward him at a very moderate rate of speed, when it was fully sixty feet away, and as he walked less than ten feet the car must have been within twenty or thirty feet when he started, and almost upon him when he stepped in front of it. If the plaintiff looked he must have seen the car, and if he then went on without regard to the danger he is in no better position than if he had exercised no caution whatever: Carroll v. R. R. Co., 12 W. N. C. 348; Blight v. R. R. Co., 143 Pa. 10. The defendant is not therefore answerable unless the plaintiff was under the circumstances relieved of the obligation to stop, look and listen. He had a safe way to alight from the train on the station side of the track. Here he could have waited until the car had passed, or by the use of one of the overhead crossings he could have avoided altogether the danger of crossing the tracks. He was not invited to get off where he did, and he was under no imperious necessity to do so. The invitation was to alight on the other side, and in disregarding it he violated a reasonable rule which it was his duty to observe.
The judgment is affirmed.